4 A.3d 561 (2010)
203 N.J. 495
In the Matter of Joan E. KUUSELA, an Attorney at Law (Attorney No. XXXXXXXXX).
M-1587 September Term 2009, 066558
Supreme Court of New Jersey.
September 27, 2010.

ORDER
This matter having been duly presented to the Court on the application of the Office of Attorney Ethics, with the consent of JOAN E. KUUSELA of TEANECK, who was admitted to the bar of this State in 1971, and through her attorney Joseph H. Cerame, Esquire, consenting to be transferred to disability inactive status pursuant to Rule 1:20-12;
And the Office of Attorney Ethics and respondent having agreed that respondent lacks the capacity to practice law;
And good cause appearing;
It is ORDERED that JOAN E. KUUSELA is hereby transferred to disability inactive status, effective immediately, and until the further Order of the Court; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by JOAN E. KUUSELA pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that JOAN E. KUUSELA, is hereby restrained from practicing law during the period that she remains on disability inactive status; and it is further
ORDERED that JOAN E. KUUSELA comply will Rule 1:20-20 governing incapacitated attorneys.